Citation Nr: 1614336	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increases in the ratings for left foot hammertoes (toes 2, 3, 4, and 5, with toe 2 post distal interphalangeal (DIP) joint arthroplasty) and left great toe hallux valgus (a "left foot disability").

2.  Entitlement to a compensable rating for right foot hammertoes (toes 2, 3, 4, and 5, with toe 2 post DIP joint arthroplasty) (a "right foot disability").


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to September 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  An interim (October 2015) rating decision granted service connection for left great toe hallux valgus and increased the rating for the left foot disability to 10 percent, effective February 1, 2013.  [From December 10, 2012, to February 1, 2013, the left foot disability was assigned a temporary total (convalescence) rating.  Accordingly, that period is not for consideration.]

The issue of service connection for right great toe hallux valgus has been raised by the record (in an August 2015 VA examination report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's left foot disability consists of toes 2, 3, 4, and 5 being hammertoes, with toe 2 post DIP arthroplasty and postoperative hallux valgus of the great toe.  

2.  The Veteran's right foot disability consists of toes 2, 3, 4, and 5 being hammertoes.  


CONCLUSIONS OF LAW

1.  The Veteran's service-connected left foot disability warrants a combined 20 percent rating (based upon a formulation of 10 percent for hammertoes under Diagnostic Code (Code) 5282 and 10 percent for hallux valgus under Code 5280).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Codes 5280, 5282 (2015).

2.  A 10 percent rating is warranted for the Veteran's right foot disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5282 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In November 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  He received the "generic" notice required in claims for increase.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent postservice treatment records have been secured.  He was afforded VA examinations in December 2010, January 2014, and August 2015.  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's left foot disability is rated under Codes 5282 (for hammertoes) and 5280 (for unilateral hallux valgus).  The Veteran's right foot disability is rated under Code 5282.

Unilateral hallux valgus warrants a 10 percent rating where it is operated with resection of metatarsal head or if severe and equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Code 5280.

A single hammertoe is rated 0 percent.  A 10 percent rating is warranted when all toes are hammertoes, unilateral without claw foot.  38 C.F.R. § 4.71a, Code 5282.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's claim for increased ratings was received in October 2010.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in October 2009).  

On December 2010 VA examination, the Veteran complained of foot pain, and indicated that he could not stand or walk for more than one hour.  It was noted that toes of both feet were normal.  Both second toes were noted to be normal, healed, and postoperative, with normal grip, normal function, and normal range of motion after three repetitions.  He did not have flare-ups.  Regarding the right foot, there were degenerative irregularity/subchondral cystic changes in the medial distal first metatarsal, and hallux valgus with mild degenerative changes in the first metatarsophalangeal joint, and a probable old, healed fracture of the proximal phalanx second toe, but no acute fracture.  Regarding the left foot, there were hallux valgus and degenerative irregularity of the medial aspect of the distal first metatarsal with mild degenerative changes in the first metatarsophalangeal joint.  No acute fracture or other degenerative changes were noted.  The diagnosis was bilateral postoperative second toe hammertoe with no objective signs of disability.  The examiner noted the disabilities have no significant effect on the Veteran's usual occupation.

An August 2012 private clinical record notes hammertoes of the second, third, and fourth toes bilaterally, and bilateral hallux valgus.

On December 10, 2012, the Veteran underwent left foot surgery, consisting of chevron osteotomy, akin phalangeal osteotomy, and distal arthroplasty.  January 2013 X-rays revealed good alignment and no complications from the surgery.

A January 2014 VA foot conditions Disability Benefits Questionnaire (DBQ) notes complaints of bilateral foot pain that worsens with walking or standing.  The right foot diagnosis was hammertoes, toes 2, 3, 4, and 5.  The left foot diagnosis was hammertoes, toes 3, 4, and 5.  X-rays revealed mild hallux valgus deformity of the right great toe with metatarsophalangeal (MTP) joint space narrowing.  The diagnosis was mild right foot hallux valgus.  The examiner noted that the Veteran underwent a metatarsal osteotomy/metatarsal head osteotomy (equivalent to a metatarsal head resection) on the left foot in December 2012.  The examiner opined that the Veteran's foot disabilities impact on his ability to work due to limitations on standing and walking, but that he can engage in sedentary work.    

On August 2015 VA examination, the Veteran reported pain in both feet when he walks, but denied that flare-ups impact foot function.  The right foot diagnosis was hammertoes, toes 2, 3, 4, and 5.  The left foot diagnosis was hammertoes, toes 4 and 5.  The examiner noted that the Veteran has mild hallux valgus of the right foot.  It was noted that he had surgery to correct left foot hallux valgus, and that no further surgery was contemplated due to his cardiac condition.  The examiner noted that that neither foot had further functional loss or pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the feet are used repeatedly over time.  The examiner opined that the Veteran's current conditions impact on his ability to perform occupational tasks in that he has pain on walking for about 25 yards and must then stop to take a break.   

Analysis

Left Foot Disability

The Board finds that a combined 20 percent disability rating is warranted for the Veteran's left foot disability, based on a formulation of 10 percent (under Code 5282) for hammertoes and 10 percent (under Code 5280) for hallux valgus.  The evidence reflects that during the period for consideration the Veteran was shown to have hammertoes of toes 2, 3, 4, and 5.  Code 5282 provides for a 0 percent rating for a single hammertoe, and a 10 percent rating for hammertoes of all toes.  Applying 38 C.F.R. § 4.7, the Board finds that the Veteran's hammertoes more closely approximate the criteria for a 10 percent rating, as four of the five toes are hammertoes (far in excess of the single toe hammertoe in the 0 percent rating criteria).  Accordingly, a 10 percent (maximum under Code 5282) rating is warranted.  

On December 10, 2012 the Veteran underwent left foot 1st metatarsal head osteotomy to correct left great toe hallux valgus.  Such pathology/postoperative status reasonably satisfies the criteria for a 10 percent (maximum) rating for unilateral hallux valgus under Code 5280.  Accordingly such rating is warranted. Combining the two ratings for the left foot disability under 38 C.F.R. § 4.25 results in a 20 percent rating for the disability.  

Other Codes for rating foot disabilities (5276, 5277, 5278, 7279, 5281, 5283, and 5284) do not apply as the Veteran's service connected left foot disability does not include the pathology required in the criteria for those Codes (flatfoot, weak foot, claw foot, metatarsalgia (Morton's disease), hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries).  

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1). Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied. The left foot disability is manifested by hammertoes with symptoms of pain on use and postoperative hallux valgus of the great toe.  Such manifestations and related impairment are contemplated by the regular schedular criteria.  There is nothing exceptional or unusual about the Veteran's left foot disability.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not indicated.

Right Foot Disability

The Board finds that a 10 percent rating under Code 5282 is warranted for the Veteran's right foot hammertoes disability.  During the period for consideration he is shown to have had hammertoes of toes 2, 3, 4, and 5.  Applying 38 C.F.R. § 4.7, the Board finds that the involvement of 4 (of 5) toes more closely approximates the criteria for a 10 percent rating (all toes) than those for a 0 percent rating (single toe, hammertoe), especially when factoring in the ameliorative surgery on the second toe.  Accordingly, the 10 percent (maximum) rating under Code 5282 is warranted.    

Other Codes for rating foot disabilities (5276, 5277, 5278, 7279, 5281, 5283, and 5284) do not apply as the Veteran's service connected right foot disability does not include the pathology required in the criteria for those Codes (flatfoot, weak foot, claw foot, metatarsalgia (Morton's disease), hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries).  [While he does have right great toe hallux valgus, the matter of service connection for such pathology has not yet been addressed in the first instance by the AOJ (and is referred to the AOJ above).]

The Board has considered whether referral of this claim for extraschedular consideration is required, but found that it is not.  The Board finds that the first Thun element (listed above) is not satisfied.  The right foot disability is manifested by 4 toes hammertoes and complaints of pain on use.  Such manifestations and impairment are fully contemplated by the schedular criteria (and only approximate the criteria for the rating assigned).  There is nothing exceptional or unusual about the Veteran's right foot disability.  Thun, 22 Vet. App. at 115.  

Finally, the record does not show, nor does the Veteran contend, that he is unemployed due to his service-connected left and right foot disabilities.  The Board notes his limitations on walking or prolonged standing, but there is nothing to suggest that because of these disabilities he would be incapable of sedentary employment.  See January 2014 VA DBQ; see also August 2015 VA examination report.  Notably, he has advised that he receives Social Security Disability benefits for an unrelated (and non-service connected) heart disability.  See October 17, 2013, clinical record.)  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 


ORDER

A 20 percent combined (based upon a formulation of 10 percent for hammertoes under Code 5282 and 10 percent for hallux valgus under Code 5280) rating is granted for the Veteran's left foot disability, subject to the regulations governing payment of monetary awards.

A 10 percent rating is granted for the Veteran's right foot disability, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


